DETAILED ACTION

Claims 3-5, and 8-20 are allowed over the prior art of the record.

Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the force sensor as presented in the independent claims 3 and 8.  Major emphasis regarding claim 3, is being placed upon the provision of a substrate with four distal load contact areas, and plurality of grooves corresponding to and surrounding one of the four distal load contact areas and terminating at side surfaces of the substrate, and regarding claim 8, is the provision of specifics of grooves with depth about 0.01 millimeter and a width of about 0.01 millimeter in the distal surface of the substrate, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is U.S. Patent No. 8496647, while it shows a force sensor substrate with couple of grooves, but it fails to specifically teach the configuration of the specific grooves as mentioned above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on 

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, March 08, 2021